Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00842-CV

                          Ernesto RIVERA Jr. and Brandon Torres,
                                       Appellants

                                             v.

                     Alissa GARCIA and Jose Reynaldo Mendez Garcia,
                                      Appellees

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 17-05-57235-CV
                     Honorable Michael Ventura Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order denying
Appellants Ernesto Rivera Jr. and Brandon Torres’ Motion to Dismiss is REVERSED and the
claims asserted by Appellees Alissa Garcia and Jose Reynaldo Mendez Garcia against Appellants
Ernesto Rivera Jr. and Brandon Torres are DISMISSED FOR LACK OF JURISDICTION. Costs
of this appeal are assessed against Appellees Alissa Garcia and Jose Reynaldo Mendez Garcia.

       SIGNED July 31, 2019.


                                              _____________________________
                                              Patricia O. Alvarez, Justice